DETAILED ACTION

 	The amendment filed June 2, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compliant arm mechanism releasably holding a “plurality of objects”, as now recited in claims 22-24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4-7, 9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Trujillo et al. reference titled “Novel Aerial Manipulator for Accurate and Robust Industrial NDT Inspection:  A New Tool for the Oil and Gas Inspection Industry” (published March 15, 2019) in view of Cappelleri et al. (US-2019/0061933).

	The Trujillo et al. reference discloses an unmanned aerial vehicle (UAV) comprising an airframe, an eight-tilted rotor propulsion system, and a compliant arm mechanism with six degrees of freedom (see Figs. 2 and 4a-c).  The UAV is equipped with internal sensors for monitoring and managing the force and position of the end effector at the distal end of the compliant arm as it contacts a surface that can be horizontal, vertical, or inclined (see section 4.1).  The Trujillo et al. reference does specifically disclose its end effector as holding an object and contacting a surface with the held object during placement of the object onto the surface.
 	However, the publication to Cappelleri et al. discloses a method for controlling an unmanned aerial vehicle comprising the steps of controlling the movement of a compliant arm mechanism (156) as it mounts an object (e.g. a vibration sensor) on a surface (e.g. a bridge), receiving a signal from a force sensor (180) mounted on end effector (162) upon contact with a surface, and controlling, through a disturbance controller (402), the propulsion system of the aerial vehicle based on torque exerted on the compliant arm mechanism.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the extendable arm mechanism of Trujillo et al. to grip an object (e.g. a vibration sensor) and then extend the arm mechanism to mount the object on a surface (e.g. a bridge), as taught by Cappelleri et al., in order to safely mount such a device on a remote surface that would be otherwise difficult to access.  The internal sensors of the Trujillo et all extendable arm would allow the compliant arm to securely mount the object to a horizontal, vertical, or inclined surface as it is extended from the aerial vehicle.
	In regard to claim 4, section 4.3 of the Trujillo et al. reference describes a controller for keeping the UAV steady while the end effector maintains contact with the surface for several seconds.
	Regarding claims 5, 11, and 18, the compliant arm is telescopically extendable along axis (d3) as shown in Figure 4(b).
	In regard to claims 12, 14, and 19, section 4.1 discloses that all joints are equipped with shock absorbers.
Response to Arguments
 	Applicant’s arguments with respect to claims 1, 2, 4-7, 9, 11-16, and 18-21 have been considered but are moot because the new ground of rejection is 35 U.S.C. 103 obviousness rejection.  The new 103 rejection is based on the teachings of the Trujillo et al. reference in view of the Cappelleri et al. publication.

Allowable Subject Matter
4. 	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly teach or suggest an aerial vehicle-mounted compliant arm that is configured to simultaneously hold a plurality of objects that are to be placed at different locations in combination with the structural limitations set forth in the respective independent claims 1, 7, and 16.

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/16/2022